 

  Exhibit 10.1

 
 
FIRST AMENDMENT TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“First
Amendment”) is entered into as of the 26th day of May, 2011 by and between
Atrion Corporation, a Delaware corporation (the “Company”), and Emile A Battat
(the “Executive”).
 
W I T N E S S E T H:


WHEREAS, the Company and the Executive are currently parties to an Amended and
Restated Employment Agreement dated as of the August 7, 2006 (the “Employment
Agreement”) pursuant to which the Executive is employed by the Company until
December 31, 2011; and
 
WHEREAS, the Executive is no longer serving as the Company's President or Chief
Executive Officer; and
 
WHEREAS, the Company and the Executive desire to extend the term of the
Executive's employment by the Company until December 31, 2016 and to modify
certain provisions of the Employment Agreement.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual provisions
contained herein, and for other good and valuable consideration, the parties
hereto agree as follows:
 
1. CAPITALIZED TERMS.  Capitalized terms used but not defined herein shall have
the meaning ascribed thereto in the Employment Agreement.
 
2. AMENDMENT TO SECTION 1 OF THE EMPLOYMENT AGREEMENT.  Section 1 of the
Employment Agreement is deleted in its entirety and the following is substituted
in lieu and instead thereof:
 

      (a)    Continuation of Employment.  The Company hereby agrees to continue
to employ the Executive, and the Executive hereby accepts continued employment
by the Company until expiration of the Employment Term (as defined below).   The
Executive is and will continue to be a senior executive officer of the Company
and, subject to his election as a director by the stockholders and his election
by the Board as its Chairman of the Board ("Chairman"), the Executive shall
serve as Chairman on the terms and conditions hereinafter set forth.  The
Executive shall perform such duties, and have such powers, authority, functions
and responsibilities (commensurate with his position and title) as may be
reasonably assigned to him from time to time by the Board which are not (except
with the Executive's prior written consent) inconsistent with, and which do not
interfere with or detract from, those vested in or being performed by the
Executive for the Company.  

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

      (b)   Duties. During the remainder of the Employment Term, the Executive
shall be a full time employee of the Company; provided, however that the
Executive shall be allowed, to the extent that such activities do not materially
interfere with the performance of his duties and responsibilities hereunder, to
manage his personal financial affairs and to serve on corporate, civic,
not-for-profit, charitable and industry boards and advisory committees.  In
addition to such duties as may be assigned to him by the Board, consistent with
the provisions of Section 1(a) above, the Executive shall provide guidance to
the Company's Chief Executive Officer, consult and advise on, and assist with
the evaluation, planning and implementation of, corporate strategy and
operational matters as requested by the Chief Executive Officer, provide
leadership to the Board and preside over meetings of the Company's stockholders
and Board.  

 
 
3. AMENDMENT TO SECTION 2 OF THE EMPLOYMENT AGREEMENT.  Section 2 of the
Employment Agreement is deleted in its entirety and the following is substituted
in lieu and instead thereof.
 

  2.           TERM.  The initial term of the Executive's employment under this
Agreement shall be for a period of five (5) years from the Commencement Date
(the “Initial Term”) and the term shall continue thereafter for an additional
five (5) years (the "Renewal Term").  The term of the Executive's employment
under this Agreement shall be automatically renewed for additional one (1) year
terms (each referred to as an “Additional Term”) at the end of the Renewal Term
and at the end of each Additional Term, as the case may be, unless either party
delivers written notice of termination to the other at least thirty (30) days
prior to the end of the Renewal Term or Additional Term, as the case may be. The
Initial Term, the Renewal Term and the Additional Terms together constitute the
"Employment Term."  

 
 
4. AMENDMENT TO SECTION 3(a) OF THE EMPLOYMENT AGREEMENT.  The first sentence of
Section 3(a) of the Employment Agreement is deleted in its entirety and the
following is substituted in lieu and instead thereof:
 

  The Company shall pay the Executive a base salary (the "Base Salary") of Five
Hundred Thousand and No/100 Dollars ($500,000.00) for each calendar year in the
Initial Term and of Six Hundred Thousand and No/100 Dollars ($600,000.00) for
each calendar year in the Renewal Term.  

 
 
5. AMENDMENT TO SECTION 4 OF THE EMPLOYMENT AGREEMENT.  Section 4 of the
Employment Agreement is amended by adding the following as Section 4(g):
 

  (g)           Health Benefits.  Notwithstanding any other provision of this
Agreement to the contrary, if the provision of any health benefit
hereunder would cause any group health plan of the Company to be deemed
"discriminatory"  under applicable law, and would thereby  cause the Company to
incur  penalties thereunder, then the Company shall have the right unilaterally
to amend this Agreement to prevent  the group health plan from being
discriminatory by eliminating  any continued health benefits hereunder  or
subsidy thereof, other than such continuation coverage as the Executive shall be
entitled to under COBRA.  

 
 
 
2

--------------------------------------------------------------------------------

 
 
6. AMENDMENT TO SECTION 4(d)(ii)(A) OF THE EMPLOYMENT AGREEMENT.  Section
4(d)(ii)(A) of the Employment Agreement is amended by deleting the phrase
"President and Chief Executive Officer" when used therein.
 
7. AMENDMENT TO SECTION 19 OF THE EMPLOYMENT AGREEMENT.  Section 19 of the
Employment Agreement is deleted in its entirety and the following is substituted
in lieu and instead thereof:
 

  19.           SECTION 409A. The intent of the parties is that this Agreement
will be in full compliance with Section 409A of the Code, and in the event that
any provision of this Agreement, or any payment of compensation or benefits paid
pursuant to this Agreement is determined to be inconsistent with the
requirements of Section 409A of the Code, the Company shall reform this
Agreement and to the extent necessary to comply therewith and to avoid the
imposition of any penalties or taxes pursuant to Section 409A of the Code,
provided that any such reformation shall to the maximum extent possible retain
the originally intended economic and tax benefits to the Executive and the
original purpose of this Agreement without violating Section 409A of the Code or
creating any unintended or adverse consequences to the Executive.  Such
reformation may include imposition of a six month delay in the payment of
certain benefits if the Executive is a “specified employee” under Section 409A
of the Code at the relevant time.  

 
8. LEGAL FEES.  The Company shall pay the Executive's reasonable legal fees and
costs associated with entering into this First Amendment.
 
9. FULL FORCE AND EFFECT.  Except as specifically amended herein, all other
terms and conditions in the Employment Agreement shall remain unchanged and
shall continue in full force and effect.  From and after the date of this First
Amendment, any and all references to the Employment Agreement shall refer to the
Employment Agreement as hereby amended.
 
10. MULTIPLE COUNTERPARTS. This First Amendment may be executed in counterparts,
each of which for all purposes is to be deemed an original, and both of which
constitute, collectively, one agreement, but in making proof of this First
Amendment, it shall not be necessary to produce or account for more than one
such counterpart.
 


 
[Signatures appear on the following page.]

 
 
 
3 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly
executed and delivered as of the date first above written.
 




 

  ATRION CORPORATION

 
 


 

  By: /s/ David A. Battat       David A. Battat     President and Chief
Executive Officer


 
 

  /s/ Emile A Battat      EMILE A BATTAT

 






 

   

 